Citation Nr: 9932518	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-31 424	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

This matter originally came to the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
Subsequently, the veteran moved to New Mexico, and the 
Albuquerque, New Mexico RO has current jurisdiction of the 
claims file.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1951 to January 1954 and from February 1956 to 
February 1958.

2.	On November 8, 1999, the Board was notified by the 
Albuquerque, New Mexico RO that the veteran died on October 
[redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 8, 1999, the RO notified the Board that the 
veteran died on October [redacted], 1999, prior to the Board's 
review of his case.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).  In reaching this determination, 
the Board intimates no opinion as to the merits of this 
appeal or to any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106 (1999).


ORDER

The appeal is dismissed.



		
      M. Sabulsky
	Member, Board of Veterans' Appeals



 

